83675: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15331: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83675


Short Caption:RHODES VS. ALPERCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A804338Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/26/2021 / Haire, PaulSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantEB Acquisitions, LLCKatie L. Cannata
							(Semenza Kircher Rickard)
						Christopher D. Kircher
							(Semenza Kircher Rickard)
						Jarrod L. Rickard
							(Semenza Kircher Rickard)
						Lawrence J. Semenza, III
							(Semenza Kircher Rickard)
						


AppellantJames M. RhodesKatie L. Cannata
							(Semenza Kircher Rickard)
						Christopher D. Kircher
							(Semenza Kircher Rickard)
						Jarrod L. Rickard
							(Semenza Kircher Rickard)
						Lawrence J. Semenza, III
							(Semenza Kircher Rickard)
						


RespondentEliot A. AlperOgonna M. Brown
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentSusan J. VermillionOgonna M. Brown
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentSusan J. Vermillion Separate Property TrustOgonna M. Brown
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentThe Eliot A. Alper Revocable Trust Dated March 22, 1999Ogonna M. Brown
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


10/25/2021Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


10/25/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-30711




10/25/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-30715




10/25/2021Filing FeeFiling Fee Paid. $250.00 from Legal Wings.  Check no. 113584. (SC)


10/26/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul M. Haire. (SC)21-30923




11/15/2021Docketing StatementFiled Docketing Statement - Civil Appeals. (SC)21-32622




11/18/2021Notice of Appeal DocumentsFiled Copy of District Court Minutes. Addendum to NOA Packet Submitted 10/20/2021 - A804338. (SC)21-33283




11/28/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 25, 2022, at 9:00 AM. (SC)21-33879




01/28/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-02961




01/31/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)22-03064




02/14/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/14/21 and 9/29/21. To Court Reporter: Angelica Michaux. (REJECTED PER NTOICE ISSUED 2/14/22) (SC)


02/14/2022Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)22-04936




02/14/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/14/21 and 9/29/21. To Court Reporter: Angelica Michaux. (SC)22-04969




03/04/2022TranscriptFiled Notice from Court Reporter. Angelica Michaux stating that the requested transcripts were delivered.  Dates of transcripts: 9/14/21 and 9/29/21. (SC)22-06961




04/28/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' opening brief and appendix due: May 16, 2022. (SC)22-13487




05/11/2022MotionFiled Stipulation and Order to Dismiss Appeal. (SC)22-14953




05/16/2022Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)22-15331





Combined Case View